DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-20 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, the closest prior art Morisaki et al (Morisaki) (EP 2557667) teaches (see figs. 1 and 3 below) an integrated power electronics component (drive unit, see Abstract) configured for mitigating noise, vibration, and harshness, the integrated power electronics component (drive unit, see Abstract) (Abstract; ¶ 22) comprising: a case (35) formed from a metal (aluminum, ¶ 15) and configured to dampen a sound wave having a first frequency and a first amplitude and propagatable in a first direction (¶ 7; ¶ 15; ¶ 21); 
wherein the case (35) has: a first surface (35a) and a second surface (35b) spaced apart from the first surface (35a); a first stiffness; and a first strength; wherein the first surface (35a) and the second surface (35b) include a structure defining a plurality of recessions (see annotated fig. 3 below) therein (¶ 16; ¶ 17; ¶ 23); and 
wherein the integrated power electronics component (drive unit, see Abstract) has a second stiffness that is greater than the first stiffness and a second strength that is greater than the first strength (since honeycomb structure 37 is provide on sides 35a and 35b to improve strength and stiffness, then sides 35a and 35b will have greater 


    PNG
    media_image1.png
    714
    933
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    598
    692
    media_image2.png
    Greyscale

However, neither Morisaki nor the other cited prior art teaches-2-4848-5715-6810.1Atty. Dkt. No. 081909-0314 a cured polymer formed from a composition disposed on at least one of the first surface and the second surface in each of the plurality of recessions to thereby dampen the sound wave in the first direction and in a second direction that is perpendicular to the first direction to a second frequency that is less than the first frequency and a second amplitude that is less than the first amplitude. 
claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a cured polymer (44) formed from a composition disposed on at least one of the first surface (28) and the second surface (30) in each of the plurality of recessions (34) to thereby dampen the sound wave (14) in the first direction (26) and in a second direction (46) that is perpendicular to the first direction (26) to a second frequency (48) that is less than the first frequency (22) and a second amplitude (50) that is less than the first amplitude (24) (see fig. 3 below) -- in the combination as claimed.
Claims 2-8 are allowed due to dependence on claim 1.

    PNG
    media_image3.png
    460
    693
    media_image3.png
    Greyscale

Regarding claim 9, the closest prior art Morisaki teaches (see figs. 1 and 3 above) an integrated power electronics component (drive unit, see abstract) configured for mitigating noise, vibration, and harshness, the integrated power electronics 
wherein the integrated power electronics component (drive unit, see Abstract) has a second stiffness that is greater than the first stiffness and a second strength that is greater than the first strength (since honeycomb structure 37 is provide on sides 35a and 35b to improve strength and stiffness, then sides 35a and 35b will have greater strength and stiffness that sides 35c and 35d without honeycomb structure 37, see ¶ 23 and ¶ 17; fig. 3).
 However, neither Morisaki nor the other cited prior art teaches a cured polymer formed from a composition disposed within the plurality of interlocking cavities and configured to dampen the sound wave in the first direction and in a second direction that is perpendicular to the first direction to a second frequency that is less than the first frequency and a second amplitude that is less than the first amplitude.  13P046873 
Therefore regarding claim 9 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a cured polymer (44) formed from a composition disposed within the plurality of interlocking cavities (58) and configured to dampen the sound wave (14) in the first direction (26) and in a second direction (46) that is perpendicular to the first direction (26) to a second frequency (48) that is less than the first frequency (22) and a second 
Claims 10-12 are allowed due to dependence on claim 9.


    PNG
    media_image4.png
    561
    628
    media_image4.png
    Greyscale

Regarding claim 14, the closest prior art Morisaki teaches (see figs. 1 and 3 above) a device comprising: a driven component (pump, ¶ 8); an electric drive unit (Abstract) configured for driving the driven component and including: an electric motor 
wherein the case (35) has:14P046873 a first surface (35a) and a second surface (35b) spaced apart from the first surface (35a); a first stiffness; and a first strength; wherein the first surface (35a) and the second surface (35b) include a structure defining a plurality of recessions (see annotated fig. 3 above) therein (¶ 16; ¶ 17; ¶ 23); and 
wherein the integrated power electronics component has a second stiffness that is greater than the first stiffness and a second strength that is greater than the first strength (since honeycomb structure 37 is provide on sides 35a and 35b to improve strength and stiffness, then sides 35a and 35b will have greater strength and stiffness that sides 35c and 35d without honeycomb structure 37, see ¶ 23 and ¶ 17; fig. 3).
However, neither Morisaki nor the other cited prior art teaches a cured polymer formed from a composition disposed on at least one of the first surface and the second surface in each of the plurality of recessions to thereby dampen the sound wave in the first direction and in a second direction that is perpendicular to the first direction to a second frequency that is less than the first frequency and a second amplitude that is less than the first amplitude. 
Therefore regarding claim 14 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:

Claims 13 and 15-20 are allowed due to dependence on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al (U.S. PGPub No. 20190393759) teaches an integrated motor drive including a damping element disposed between the first frame and the second frame (or between the motor and the motor driver). The configuration of the damping element can decrease the vibration transmission from the motor, thereby avoiding the damage of the motor driver.
Hanna et al (U.S. PGPub No. 20130036611) teaches a vibration-damping non-ferrous light metal alloy component installed in chassis vehicle, involves forming cavity in attenuation region of alloy component, by exposing or non-wettable coating, and inserting polymer insert.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834